Title: From John Adams to Jedidiah Morse, 1 January 1816
From: Adams, John
To: Morse, Jedidiah



Dr Morse,
Quincy January 1st. 1816

From 1760 to 1766 was the purest period of patriotism, from 1766 to 1776 was the period of corruption from 1775 to 1783 was the period of war; not a revolutionary war, for the revolution was complete in the minds of the people & the Union of the Colonies before the war commenced, in the Skirmishes of Concord & Lexington on the 19th of April 1775.
In 1766 commenced the seperation of parties, the stamp act was repealed Universal rejoicings had ran like wild fire, through the Continent. But Chathams declaratory Act of the Sovereignty of Parliament hung like a cloud over the whole American Continent, thinking men & discerning eyes saw it, and amidst all the popular rejoicings dreaded its omninous appearance. The public opinion thought it a brutum fulmen, a mere device, to preserve the nominal dignity of G Britain, without any intention of ever bringing it forward into action.
When the General Court met in May, Mr Otis’s services, sacrifices, & exertions had been so splendid, that the house of representatives, by a spontaneous, & almost unanimous feeling of gratitude chose him their speaker. Bernard negatived him. Hutchinson, without whom Bernard was nothing, was instantly believed to be the advisor, to this declaration of hostility. The conviction flashed like lightening through the Community, that the Sovereignty of Parliament, was not intended to be relinquished & that future calamities must be expected. The house of representatives, was electrified to such a degree that when the Election of Counsellors came upon the Carpet, Hutchinson, though Lieutenant Governor, & Chief Justice and all his Brother Judges of the superior Court of Judicature, Court of Assize & general goal delivery were turned out of the Counsel & a general looking for future troubles took place. It was now seen, that every man who espoused the cause of his Country, must prepare himself for the fate of a Martyr, or Confessor; & that every man of any consequence who would betray his Country, might expect lucrative, as well as honourable rewards. Honourable, I mean, in the common sense of the word in the world. It was not long before these apprehensions were confirmed. A bill was brought into Parliament, imposing taxes, on glass, Tea, Paper, Colours, &c imported into the Colonies.
The great Chatham was destined to,
“Close his long glories, with a sigh, to find
The unwilling gratitude of base mankind.”
Although his name still carried great power; the mortification, arising from the loss, of so much of his popularity, by his acceptance of a peerage & a pension, the unbounded licentiousness of the press in abusing him for it, & perhaps above all the Embarrassments, he had found, in forming a Ministry, among the factions of Rockingham, Bedford, and Bute, when his Brother, Lord Temple, & even the Duke of Portland, deserted him; aggravated the natural & habitual infirmity of his Constitution, & rendered him incapable of that activity in business, & that fire which inspired every body with his own Enthusiasm, which had been so conspicuous in all parts of his former life.
This new act of Tyranical taxation rekindled all the fires of opposition & resistance on this side the water. The associations against its execution were universal through all the Colonies, & ought to be stated and related in detail, because they illustrate the progress of the revolution in the minds of the people, against the authority of Parliament, towards a union of the Colonies, & a total Independence, on one hand, & the progress of corruption & seduction on the other.Another Innovation was contrived and a board of Commissioners of the customs created, but the remonstrances and associations, against the execution of the Acts, were so formidable, that the Ministry thought it necessary to send a fleet, and Army to protect Temple, Hallowell, Paxton, Birch & Robertson, their adherents and followers. In 1768 there appeared a general disposition to oppose their landing by force. But many gentlemen, apprehending confusion from unconcerted resistance, took measures, for inviting a Convention of the Province. The circumstances of this year ought to be distinctly developed, and the result of the Convention stated. The fleet was drawn up, to fire upon the town, and protect the landing of these illustrious personages, the Commissioners, & their drunken Secretary, and their defenders, the troops, which were given out to be four thousand men, though probably they were not half the number. These poor Creatures the Soldiers, were in a forlorn condition. No Barracks, no shelter, hungry, and cold. The inhabitants shut their doors, and would admit Panthers & Serpents as soon. The address of their officers upon this critical and dangerous crisis I shall never forget. They became suppliants, & appealed to humanity. had the door of a Citizen been broken, to let in the Soldiers, such was the inflamation of spirits that they would all have been made prisoners before morning, but the officers had too much sense. They put themselves & their men upon the compassionate list. “The poor Soldiers were innocent. They knew not why they were sent here; Can you see your fellow Creatures, perish in your street for want of shelter?” Humanity prevailed. The troops were paraded in the Common: One regiment appeared every day in Brattle Square, with their left flank before the front of the white house where I then lived; Every morning I saw from my front windows, Major Small, exercising his Battalion, or his regiment; and admired his patient, persevering assiduity no less than the regularity of his men; What were my reflections and feelings at these sights? Poor Puppets! you know nothing of the invisible hand, which dances you upon its wires! No more than the Cogs & wheels of a clock of the weights that move them or the hand which they point to the hour. Those men who understand the Machinery, & are the first springs of its movement, know no more of what they are doing than you do. They are heaping up Vengeance, against the day of Vengeance, against you, against themselves, & against unnumbered thousands of others, as innocent as you. Major Small, & I passed each other every day, but never spoke. The troops lived in Boston for a few months more than a year, as the allied forces, now reside in France, the blood of the inhabitants, boiling with indignation, & the continent sympathizing with them. Wrangles & quarrels frequently occurred between the citizens & the Soldiers; exasperation increased on both sides, till it broke out in the melancholy Catastrophy of the 5th of March 1770. Now appeared the spirit of freeman. Multitudes from Boston & the neighbouring towns, assembled spontaneously the next day, & from day to day. Strong guards were placed in the State house, and every Man appeared to be ready at the toll of a bell, or the sound of Gun, to turn out with his arms. The Assembly applied to the Governor & Counsel. Mr Hutchinson was Lieutenant Governor & Commander in Chief; Colonel Dalrymple was sent for, Samuel Adams, appeared in his true character; his caution, his discretion, his ingenuity, his sagacity his self command, his presence of mind, and his intrepidity, commanded the admiration and loud applauses of both parties. The troops were ordered to the Castle, and Lord North called them from this time “Sam Adams’s two regiments.”
John Adams